Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154819(58)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  HARMONY MONTESSORI CENTER,                                                                              Kurtis T. Wilder,
          Petitioner-Appellant,                                                                                       Justices
                                                                    SC: 154819
  v                                                                 COA: 326870
                                                                    Tax Tribunal: 00-370214
  CITY OF OAK PARK,
             Respondent-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of respondent-appellee to extend the time
  for filing its supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before August 23, 2017. The same extension is given to
  petitioner-appellant to file its supplemental brief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 28, 2017
                                                                               Clerk